Citation Nr: 1302879	
Decision Date: 01/25/13    Archive Date: 01/31/13

DOCKET NO.  09-33 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for hepatitis C with cirrhosis, status-post liver transplant.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel

INTRODUCTION

The Veteran served on active duty from September 1971 to October 1974.

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in St. Petersburg, Florida, which continued the Veteran's current 30 percent disability rating for hepatitis C with cirrhosis, status-post liver transplant.

In May 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge at the St. Petersburg RO.  A transcript of the hearing has been associated with the Veteran's claims folder.

The Board has previously considered this claim.  In January 2012, the Board remanded the claim for additional development, specifically, to allow the Veteran to undergo a new VA examination.  This took place in January 2012, and in a June 2012 Supplemental Statement of the Case ("SSOC"), the Appeals Management Center ("AMC") in Washington, DC, continued to deny the claim.  The claims folder has been returned to the Board for further appellate proceedings.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran contends that his service-connected hepatitis C with cirrhosis, status-post liver transplant, has increased in severity.  After a thorough review of the evidence, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claim.
As an initial matter, the Board observes that in a July 2012 letter, the Veteran reported that he is receiving Social Security Administration ("SSA") disability insurance benefits for his service-connected liver disability.  In this regard, the Board has considered the holding of Tetro v. Gober, 14 Vet. App. 110 (2000), and other cases, in which the United States Court of Appeals for Veterans Claims ("Court") has held that VA has the duty to request information and pertinent records from other Federal agencies when on notice that such information exists.  See also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  The possibility that SSA records could contain evidence relevant to his claim cannot be foreclosed absent a review of those records.  As such, the Board finds that an attempt should be made to determine if the Veteran is currently receiving SSA disability benefits, and if so, obtain any records currently associated with his claim.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).

Secondly, the Board notes that the Veteran has submitted additional medical evidence, not considered by the VA examiner, showing that his disability has increased in severity.  Specifically, a March 2012 abdominal ultrasound report shows that there was a finding of a large volume of ascites in the abdomen and pelvis, noted as significantly increased compared to September 2010 diagnostic tests results.  In this regard, the Board notes that under 38 C.F.R. § 4.114, Diagnostic Code 7312 (2012), a 50 percent disability evaluation is warranted for a history of one episode of ascites, hepatic encephalopathy or hemorrhage from varices or portal gastropathy (erosive gastritis).  A 70 percent disability evaluation is warranted for a history of two or more episodes of ascites.  Because the current evidence of record shows that the Veteran has experienced at least one episode of ascites (and possibly more) during the course of this appeal, while the claim is in remand status, the claims folder should be returned to the examiner who performed the January 2012 examination for an updated opinion concerning the current status of the Veteran's disability.   Additionally, as the September 2010 diagnostic tests results do not appear to be of record, the Veteran should be sent a new authorization and release form to allow VA to attempt to obtain them. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Contact SSA and request any and all records related to the Veteran's claim of entitlement to disability benefits, to include any decision made by an Administrative Law Judge and any medical record relied upon by SSA in making its decision.  Any records obtained should be associated with the claims folder.  Any negative reply must be included in the claims folder.

2.  After obtaining from the Veteran the name of any private clinicians who are or have previously treated him for his hepatitis C with cirrhosis, status-post liver transplant, since March 2012, the RO/AMC should send the Veteran an authorization and release form to allow it to obtain any updated private treatment reports that are not currently of record, to specifically include his abdominal CT and MRI results from September 2010.  All records obtained should be associated with the claims folder.  Any negative response must also be associated with the claims folder.

3.  Following completion of the above, the claims folder should be returned to the examiner who performed the January 2012 VA examination (if at all feasible) for an examination addendum.  The examiner must describe ALL manifestations of the Veteran's hepatitis C with cirrhosis, status-post liver transplant noted in such records, to specifically include the number of episodes of ascites the Veteran has experienced during the course of this appeal.

4.  If the clinician who performed the January 2012 examination is unavailable, the claims folder must be referred to another examiner.  Additionally, if the examiner feels that another examination is necessary in order to provide the requested information, please take appropriate steps to schedule another examination.

5.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed and readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).
_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


